DETAILED ACTION
This communication is responsive to the Amendment filed September 30, 2022.  Claims 1-18 are currently pending.
The rejections of claims 1-18 set forth in the Office Action dated July 1, 2022 are WITHDRAWN due to Applicant’s amendments.
Claims 1-18 are newly REJECTED for the reasons set forth below.
This action is final because the new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, formula (II) is identical to formula (I) of claim 1.  Claim 4 does not further limit claim 1 in any way.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2017-0084597).
The examiner will refer to the machine translation of Park, which was provided by Applicant.
Regarding claims 1-8, 14, 15, 17, and 18, Park teaches a fluoropolymer containing vinylidene fluoride (VDF), hexafluoropropylene (HFP), and hydroxyethyl methacrylate (HEA) monomers.  (Ex. 1-4, paras. [0109], [0122].)  The VDF, HFP, and HEA monomers are present in the amount of 91, 6, and 3 wt.%, respectively (see para. [0122]), which equates to 96.6 mol% VDF, 2.8 mol% HFP, and 0.8 mol% HEA, each of which are within the claimed ranges.  Finally, Ex. 1-4 has an intrinsic viscosity of 3.51 dl/g (see id.), or 0.351 l/g, which is within the claimed ranges.
The difference between Ex. 1-4 of Park and the present claims is that the acrylic monomer is hydroxyethyl methacrylate, rather than the recited (meth)acrylate.  However, Park more generally teaches that the acrylic monomer may also be (meth)acrylate.  (para. [0034].  See also Exs. 1-1 and 1-2, disclosing that acrylic acid and methacrylic acid, respectively, are preferred monomers.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted acrylic acid (or methacrylic acid) in place of the hydroxyethyl methacrylate of the polymer of Ex. 1-4 because Park teaches that any of these monomers are appropriate and preferred acrylate monomers.  (See MPEP 2143(I)(B).)

Regarding claims 9 and 13, Park teaches that the fluoropolymer is part of a composition that is formed into a thin-film porous layer via common methods, including extrusion.  (paras. [0029], [0068], [0069].)

Regarding claim 10, Park teaches that the thickness of the porous layer is between 1 and 15 µm (see para. [0071]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Park.

Regarding claim 16, as noted above, Ex. 1-4 exhibits an intrinsic viscosity of 0.351 l/g (see paragraph 13 above), which is outside the claimed range.  However, Park more generally teaches that its films may have an intrinsic viscosity ranging from 0.15 to 0.55 l/g (see para. [0043]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Park.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2017-0084597) as applied to claim 9 above, and further in view of Abusleme et al. (US 2014/0120269).
Regarding claims 11 and 12, Park teaches all of the limitations of claim 9.  (See paragraph 14 above, which is incorporated by reference herein.)
The difference between Park and claims 11 and 12 is that Park does not teach the methods of casting or compression molding the polymer to form a film.  However, Park more generally teaches that its explicit methods (e.g., extrusion or coating) are merely exemplary and not limited to those listed.  (See para. [0069].)  That is, Park recognizes that other methods of forming a film are appropriate.  Methods including casting and compression molding are known in the art.  For example, Abusleme teaches that both methods are appropriate for producing fluoropolymer films.  (Abstract; para. [0076].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known method of making a film to produce a film comprising the fluoropolymer of Park.  (See MPEP 2143(I)(C).)
Regarding claim 12 specifically, neither Park nor Abusleme teaches the temperature of the polymer during compression molding.  However, a person of ordinary skill would seek to optimize the temperature of the polymer during compression molding by routine experimentation.  (See MPEP 2144.05(II)(A).)  That is, it would be a matter of routine experimentation to determine the optimal temperature of the polymer to ensure that it is pliable enough to be formed into a film of appropriate thickness.

Response to Arguments
To the extent Applicant's arguments were not addressed above, Applicant’s arguments have been fully considered but they are not persuasive.
As an initial matter, many of Applicant’s arguments were focused on Park’s not anticipating the amended claims (particularly, Ex. 1-4 teach a monomer corresponding to unit MA, wherein ROH is a hydrogen atom.  The examiner agrees with these arguments, and has withdrawn those rejections.  The new rejections are based on an obviousness analysis.
Applicant:  One of ordinary skill in the art would not presume that “a substitute of HEMA or HEA with a monomer (MA) … would yield a polymer (F) with an intrinsic viscosity greater than 0.35 l/g (emphasis in original).”  (Remarks, p. 10.)  Applicant points to Exs. 1-1 and 1-2, showing an intrinsic viscosity less than 0.35 l/g.
Office:  The Office disagrees.  Exs. 1-1 and 1-2 are not persuasive evidence that one of ordinary skill would necessarily conclude that replacing HEMA with (meth)acrylic acid would lower the intrinsic viscosity of the fluoropolymer, especially given that the relative amounts of monomer MA are so different in each Example.  The amount of monomer MA present in Exs. 1-1 and 1-2 is respectively 55% and 61% greater than the amount of monomer MA in Ex. 1-4.  Further, the amount of MA in Exs. 1-1 and 1-2 is greater than the claimed range of claim 1.  Thus, the examiner cannot conclude that the identity of the monomer MA alone dictates the intrinsic viscosity.
Applicant:  The claimed fluoropolymer exhibits unexpectedly improved flexibility and adhesion.  (Remarks, pp. 10-11.)
Office:  The Office disagrees that the flexibility and adhesive properties of the fluoropolymer are unexpected.  Applicant argues that the flexibility and adhesion are driven by the amount of perhalogenated monomer.  Assuming this is true, then the fluoropolymer of Park should exhibit similar flexibility and adhesion characteristics, given that the fluoropolymer of Park contains monomer FM in an amount within the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763